Title: From George Washington to Colonel Timothy Pickering, 30 March 1777
From: Washington, George
To: Pickering, Timothy



Sir
Head Qrs Morristown March 30th 1777

The Office of Adjutant General being vacant by the resignation of Colo. Reed, and the power of appointing a Successor with me, I am induced from the good opinion I entertain of your attachment to the interests of the United States and your Military character, not only to make a tender, but most heartily to wish your acceptance of it. It will give me much pleasure if the Offer meets your concurrence, and if it should, I must request, that you will delay no time in repairing to Head Quarters, the arrangement of the New Army and the good of the Service requiring that the post should be immediately filled. The pay, I presume, you are acquainted with, but lest you should not, I

think proper to mention, that it is a hundred and twenty five dollars ⅌ month.
Should circumstances put it out of your power to accept it, an event I hope not to happen and which would give me concern, you will be pleased to send the Express with the inclosed letter to Colo. William Lee—Otherwise you will retain it, and return it to me upon your arrival, which I trust will be in a few days. I am Sir Yr Most Obedt Servt

Go: Washington

